Exhibit 5.1 July 21, 2014 GulfMark Offshore, Inc. 842 West Sam Houston Parkway North, Suite 400 Houston, Texas 77024 Ladies and Gentlemen: We have acted as counsel for GulfMark Offshore, Inc., a Delaware corporation (the “ Company ”), in connection with the preparation of the registration statement on Form S-3 (the “ Registration Statement ”) filed on the date hereof with the Securities and Exchange Commission (the “ Commission ”) under the Securities Act of 1933 (the “ Securities Act ”), with respect to the Company’s (i) shares of Class A common stock, par value $.01 per share, (“ Common Stock ”); (ii) debt securities (the “ Debt Securities ”), in one or more series, which may be fully and unconditionally guaranteed (the “ Guarantees ”) by certain subsidiary guarantors (the “ Subsidiary Guarantors ”) and which may be senior or subordinated in priority of payment, certain of which may be convertible or exchangeable into Common Stock; (iii) shares of preferred stock, without par value, (“ Preferred Stock ”), in one or more series, which may be convertible into shares of Common Stock or exchangeable for Debt Securities (including the Guarantees, if applicable); and (iv) warrants to purchase Common Stock or Preferred Stock (“ Warrants ”) (such Debt Securities (including the Guarantees, if applicable), Common Stock, Preferred Stock and Warrants are collectively referred to herein as the “ Securities ” and each, a “ Security ”). The Securities may be issued from time to time pursuant to Rule 415 under the Securities Act. We have also participated in the preparation of the Prospectus (the “ Prospectus ”) contained in the Registration Statement to which this opinion is an exhibit. In connection with the opinions expressed herein, we have examined, among other things, originals or copies, certified or otherwise identified to our satisfaction, of (i) the Company’s certificate of incorporation and its bylaws, each as amended to the date hereof (collectively, the “ Charter Documents ”); (ii) resolutions adopted by the board of directors of the Company (the board of directors, or to the extent permitted by Section 141 of the Delaware General Corporation Law, a duly constituted and acting committee thereof, being referred to herein as the “ Board ”) relating to the registration of the Securities; (iii) the form of Senior Indenture included as Exhibit 4.6 to the Registration Statement (the “ Senior Indenture ”); (iv) the form of Subordinated Indenture included as Exhibit 4.7 to the Registration Statement (the “ Subordinated Indenture ” and, together with the Senior Indenture, the “ Indentures ”); (v) the Registration Statement; (vi) the Prospectus; and (vii) such other certificates, statutes and other instruments and documents as we considered appropriate for purposes of the opinions hereafter expressed. Vinson & Elkins LLPAttorneys at Law Abu Dhabi Austin Beijing Dallas Dubai Hong Kong Houston London Moscow New York Palo Alto Riyadh San Francisco Tokyo Washington 1001 Fannin Street, Suite 2500 Houston, TX 77002-6760 Tel
